Citation Nr: 1411340	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating, greater than 10 percent, for Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to a higher initial rating, greater than 10 percent, for left knee pain.
 
3.  Entitlement to service connection for a traumatic brain injury (TBI). 

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a bilateral eye disorder.

6.  Whether there was clear and unmistakable error (CUE) in a June 2010 decision that denied entitlement to service connection for right arm and right hip disorders.


REPRESENTATION

Appellant represented by:	Attorney Robert C. Brown, Jr.


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 2003 to June 2007.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011, October 2012, and January 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran appealed from denials of service connection and initial ratings assigned in these decisions, and the matters are now before the Board.
 
The Veteran testified via video conference from the RO in Muskogee, Oklahoma before the undersigned Acting Veterans Law Judge in November 2013.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

In a RO decision of June 2010, entitlement to service connection for disorders of the right knee and right hip were denied.  The Veteran did not appeal from these decisions within one year, and the denials became final.  In October 2011, the Veteran submitted claims to revise the June 2010 decision, arguing that the decisions contained CUE.  In the course of arguing in support of his CUE claim, the Veteran has also raised claims to reopen the previously denied claims under the provisions of 38 U.S.C.A. § 5108 (West 2002).  

Where new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  In contrast, where CUE is found in a prior rating decision, the prior decision will be reversed or revised and, for the purpose of authorizing benefits, the rating or other adjudicative decisions which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 C.F.R. § 3.105(a).

Thus, a claim to reopen and a claim of CUE are substantially different matters and must be afforded unique care in development and adjudication.  Here, a claim to reopen the Veteran's previously denied claims of entitlement to service connection for right knee and right hip disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Additionally, the Board notes that a claim of entitlement to service connection for a left hip disorder was raised in the Veteran's October 2011 statement when he referred to "bilateral" hip pain.  While this matter appears to have been addressed in a January 2013 statement of the case, it had not previously been addressed in a RO initial decision, and the RO cannot announce a decision on an issue in a statement of the case that has not been addressed in a rating decision.  See, e.g., 38 C.F.R. § 19.31(a).  Thus, a claim of entitlement to service connection for a left hip disorder has not been initially adjudicated by AOJ, and therefore, it too is referred to the AOJ for appropriate action.

The issues of whether there was CUE in the June 2010 RO decision that denied entitlement to service connection for a right arm disorder, a right hip disorder, and hearing loss, as well as entitlement to a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Throughout the entire initial rating period, the Veteran's service-connected left knee disability has been productive of functional limitation of flexion to 115 degrees, and no lateral instability or recurrent subluxation of the knee.

2.  The Veteran has a traumatic brain injury incurred during active service.

3.  The Veteran injured both eyes during service, and current conjunctivitis is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left knee disability have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for service connection for traumatic brain injury have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for bilateral conjunctivitis have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Left Knee Disability

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for his left knee is an appeal from the initial assignment of a disability rating in January 2013.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the January 2013 decision on appeal, the Veteran was awarded service connection for "left knee pain" and granted an initial evaluation of 10 percent effective July 18, 2011.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5260.  Under this Code, a 10 percent rating is contemplated by flexion of the leg limited to 45 degrees.  38 C.F.R. §4.71a, DC 5260 (2013).  Flexion of the leg limited to 30 degrees is rated 20 percent disabling, and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  Id.  

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04.  To that end, DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

After reviewing the entire claims file, the Board finds that the Veteran's left knee disability has not been more than 10 percent disabling for any period on appeal.

On private evaluation in June 2012, the Veteran's left knee was productive of crepitation on movement of the patella, with tenderness over the proximal patella and moderate laxity of the lateral collateral ligament.  There was also a notation indicating "decreased range of motion of the left knee."  The private examiner recorded that the Veteran's "moderate laxity of the lateral collateral ligament of the left knee" was 20 percent disabling under DC 5257.  The Board notes that interpretation and application of Diagnostic Codes is a legal, not a medical, determination.  Accordingly, while the Veteran's private physician may suggest a level of disability, his suggestion is not competent and thus of no probative value in the adjudication of the Veteran's claim.

On VA examination in December 2012, the Veteran had 115 degrees of flexion (with pain starting at 115 degrees of motion) and full extension without objective evidence of painful motion.  Repetitive use testing did not reveal any additional limitation of range of motion of the left knee.  The examination did reveal, however, pain on movement of the left knee.  Joint stability testing was normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.  X-ray imaging showed no evidence of arthritis, and imaging was normal.  The left knee did not impact the Veteran's ability to work.  The final diagnosis was patellar tendonitis.

Based on the foregoing evidence, the Veteran's left knee has been productive of functional limitation of motion only in flexion and only to 115 degrees - even when considering limitation due to such factors as painful motion, weakness, excess fatigability, and incoordination.  Accordingly, an initial rating of greater than 10 percent is not warranted.

While the June 2012 private examiner described "moderate laxity" of the left knee, the Board finds such report to be of less probative value than the VA examiner's conclusion that the Veteran exhibited normal stability of the left knee.  Specifically, the VA examiner's conclusions were reached using diagnostic testing - including x-ray imaging - whereas the private examiner's conclusions appear without support.  The Board also recognizes the Veteran's testimony before the undersigned that "from time to time" his knees give out.  While the Veteran is competent to describe a sensation of instability, see Layno v. Brown, 6 Vet. App. 465 (1994), any assertion that such sensation represents abnormal or compensable instability are beyond the Veteran's lay competence and of no probative value.

The Board has also considered whether a rating of greater than 10 percent may be warranted for the Veteran's service-connected left knee disability under a difference Code, but finds that one is not.  Not only does the Veteran not have limitation of extension or instability, as discussed above, there the Veteran's knee is not ankylosed (DC 5256), the semilunar cartilage is not dislocated (DC 5258) or removed (DC 5259), radiographic evidence shows that the tibia and fibula are not impaired (DC 5265), and genu recurvatum is not present (DC 5263).

Based on the foregoing, the Board concludes that the Veteran's service-connected left knee disability has been 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
 
Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected left knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected left knee disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of functional limitation of motion; thus, the demonstrated manifestation - namely painful flexion of the knee at more than 115 degrees - is contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's left knee disability, and referral for consideration of an extra-schedular evaluation is not warranted. 

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his left knee disability, and in testimony before the undersigned the Veteran reported that he was currently working.  The Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.

Service Connection, Generally

The Veteran is seeking entitlement to service connection for residuals of a traumatic brain injury, bilateral hearing loss, and a bilateral eye disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Arthritis and organic diseases of the nervous system (including sensorineural hearing loss) are both "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis and organic diseases of the nervous system (including sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Veteran's service records confirm receipt of numerous awards and decorations, including the Combat Action Ribbon, and based on the record the Board finds that the Veteran served in combat.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, VA shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d) (2013).

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Service Connection for Residuals of a TBI

The Veteran has contended that during service he was subjected to an explosive blast at close proximity.  During his November 2013 hearing, the Veteran testified that in an effort to breach the wall of a building during combat operations in Iraq, he "used five-and-a-half pounds of C-4 to make a door, and [he] didn't quite get out of the way in time and ended up on [his] back across the street."  Following the blast, the Veteran continued his duties without reporting for immediate medical attention - however he testified that there is a 30 to 60-day window of time directly after the event that he cannot recall clearly.  On returning to the United States, he began having severe migraines and experiencing changes in his emotional state, temperament, and memory.  These changes were confirmed by the Veteran's father during testimony.

Service treatment records include a post-deployment health assessments, including a January 2006 post-deployment questionnaire in which the Veteran denied any blast injuries as well as any injuries resulting in loss of consciousness or concussion symptoms.  A January 2007 magnetic resonance imaging (MRI) study was conducted following complaints of worsening unresolved migraine headache symptoms.  The MRI report was "unremarkable" and without gadolinium.  In a post-deployment reassessment examination conducted in June 2010, the Veteran endorsed exposure to blast and/or explosion events, balance problems, ringing in the ears, sensitivity to bright light, irritability, headaches and sleep problems, beginning in service and continuing thereafter.  Based on the answers provided, it was suggested that the Veteran may have a TBI with persistent symptoms; however there was no referral for additional evaluation.

In June 2012, the Veteran underwent evaluation by a private physician during which he recalled essentially the same in-service event as he reported in testimony to the undersigned.  The reviewing physician noted that the in-service event and post-service symptoms described by the Veteran are consistent with a major concussion, injuring multiple areas of the brain including the prefrontal cortex and lymphatic system.  The physician concluded that the Veteran had suffered a TBI, and that the TBI was related to service.

To the extent that the in-service event described by the Veteran is consistent with his duties as an infantryman in a combat zone, the Board finds that the Veteran was involved in the detonation of explosives while breaching a wall.  See 38 U.S.C.A. § 1154(b).

Based on the foregoing, and resolving doubt in the Veteran's favor, the Board finds that the Veteran was exposed to a concussive explosion during service, and that this event is related to his current TBI.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Eye Disorder

The Veteran testified before the undersigned regarding an in-service event during which a bullet struck the sand and earth barrier behind which the Veteran was crouching.  The Veteran's face was near the ground when the round struck directly in front of him, kicking dirt and sand into his eyes.  The Veteran reported being temporarily blinded and being treated with irrigation of the eyes, and subsequently with a topical "lotion."  Since that time, the Veteran has had light sensitivity and dry eyes caused by an inability to produce tears.

To the extent that the Veteran's description of an in-service event is consistent with the nature of his service as an infantryman, the Board finds that the event itself happened.  Nonetheless, the occurrence of an in-service event alone does not meet the criteria for the award of service connection.

Service treatment records reflect that in August 2004 the Veteran reported that he "took a sniper round in top of the [sand/dirt] barrier sending dirt in [his] [left] eye."  He reported having seen a corpsman at the time, who irrigated the eye, but that he still felt there was something in his eye.  The Veteran's vision was blurred, with no signs of improvement.  The assessment was of a left eye abrasion.  The Veteran was prescribed eye drops and instructed to return for follow-up if he did not experience any improvement in symptoms.  The only other eye-related report was in June 2006 when the Veteran complained of sensitivity to sunlight.  His eyes were negative for pain and diplopia, and following a general evaluation the Veteran's eyes were in "normal ocular health."

Following separation from service, the Veteran was seen by a private physician in December 2010 with complaints of blurry vision.  He reported no history of systemic medications, including ocular medications, and no history of ocular trauma or injury.  Following a complete examination, the impression was of ocular allergy, allergic conjunctivitis, and hyperopia.

In a June 2012 examination by a private physician it was noted that the Veteran was exposed to dry, arid environments and on "many occasions, sand and dust would blow into his eyes."  The examiner also stated that the Veteran's eyes were exposed to shell fragments, and environmental burning of feces with diesel fuel.  The examiner reported that the Veteran had used eye drops ever since returning from his overseas tours of duty and concluded that he currently has conjunctivitis as well as refractive errors of both eyes.  The examiner concluded that exposure to debris combined with exposure to burning feces caused the Veteran's current conjunctival erythema and hyperemia. 

Based on the evidence of record, the Board finds that the Veteran's bilateral conjunctivitis was incurred in service.  The evidence clearly shows that the Veteran was exposed to environmental hazards as described in the June 2012 private opinion, and with regard to the finding of "normal ocular health" in the June 2006 service treatment record, the Board notes that the Veteran has nonetheless credibly endorsed ongoing symptomatology.  While continuity of symptomatology alone cannot serve as the basis for a grant of service connection for a disease not listed under 38 C.F.R. § 3.309, evidence of ongoing symptomatology supports the June 2012 private positive nexus opinion.

Accordingly, resolving doubt in the Veteran's favor service connection for bilateral conjunctivitis is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in January and October 2011.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's claim regarding his left knee arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The duty to assist was further satisfied by VA examinations in December 2012 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

With regard to the Veteran's claims of service connection for TBI and an eye disorder, the Board is granting in full the benefits sought on appeal and VA has no further duty to notify or assist the Veteran with these claims.


ORDER

An initial rating in excess of 10 percent for a left knee disability is denied.

Service connection for TBI is granted.

Service connection for bilateral conjunctivitis is granted.



REMAND

Service Connection for Bilateral Hearing Loss

The Veteran contends that in-service noise exposure to explosions, gunfire, and aircraft caused a current hearing loss disability.  Because the Veteran is a combat veteran, the Board accepts his endorsements of in-service noise exposure to the extent that such exposure is consistent with his duties as an infantryman.  38 C.F.R. § 1154(b); 38 U.S.C.A. 3.304(d).  Nonetheless, mere exposure to loud noises does not warrant entitlement to service connection.  Paramount to a successful claim for service connection is the presence of a current disability.

Normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The clinical data of record is inconsistent with regard to the current level of hearing loss.  Specifically, the Veteran underwent audiological evaluations in October 2011 and December 2012 which reflected largely consistent pure tone thresholds.  While the 2010 private examiner indicated that the Veteran's speech recognition ability was 88 percent in the right ear and of 76 in the left ear, the 2012 VA examiner found that the Veteran's speech recognition was 100 percent in both ears.

Before the Board can properly adjudicate the Veteran's appeal, an additional VA examination must be conducted in order to confirm the Veteran's current level of hearing loss and speech recognition capacity.


CUE

In a decision of June 2010, the RO denied entitlement to service connection for disorders of the right knee and right hip.  The Veteran did not timely appeal from this decision and it became final.  In an October 2011 statement, the Veteran sought to revise the previously denied claims of service connection for hip and knee disorders "based on clear and unmistakable error."  The RO adjudicated the claims in a decision of October 2012, and the Veteran timely appealed from the denials in that decision.

When a Veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Here, while the RO did issue a SOC in response to the Veteran's notice of disagreement with the October 2012 decision, the SOC did not conform to the requirements of 38 C.F.R. § 19.29 which directs that a SOC must include (a) a summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  38 C.F.R. § 19.29 (2013).  A review of the SOC issued shows that it relates only to the issue of direct service connection without summarizing the actual issue or evidence on appeal, citing to applicable law and regulation relating to a CUE claim, or making a determination on the issue of CUE.

The deficient SOC amounts to a deficiency in due process and these matters must therefore be remanded for appropriate curative actions.


Initial Rating for PTSD

In the decision above, the Board has granted entitlement to service connection for TBI.  TBI and PTSD share numerous symptoms and evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Thus, before the Board can properly rate the Veteran's PTSD, a VA examination is required in order to fully separate and distinguish symptoms of PTSD from those associated with his TBI wherever practicable.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran all appropriate notice regarding the development of his CUE claim relating to prior RO denials of service connection for the right knee and right hip.

2.  Issue the Veteran an appropriate statement of the case addressing the issue of revision of a prior rating decision denying compensation for right knee and hip conditions, on the basis of clear and unmistakable error.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal.


	(CONTINUED ON NEXT PAGE)


3.  Schedule the Veteran for a VA examination of his service connected PTSD.  In evaluating the Veteran, the examiner should specify identify all psychological symptoms which are associated only with PTSD, and not with any other psychiatric or neurological disorder to include TBI.  If the examiner is unable to distinguish between those symptoms associated with PTSD and those symptoms associated with TBI, the examiner should state as much.

4.  Schedule the Veteran for a VA examination referable to bilateral hearing loss.  The examiner is to conduct a complete audiological evaluation and should review prior VA and private audiological evaluations - in particular those conducted in October 2011 and December 2012.  Following such review, the examiner is to comment on the relative accuracy of speech recognition testing and discuss possible reasons for the level of discrepancy between speech recognition testing in October 2011 and in December 2012.

5.  After completing all indicated development, readjudicate the claim of entitlement to an initial rating of higher than 10 percent for PTSD in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


